department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati ok number release date date date legend name of scholarship program geographical area membership_organization governmental_unit x grant amount dear we have considered your request for an update to your advance approval of a grant-making program under sec_4945 g of the internal_revenue_code dated date with a postmark date of date your original our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you were classified as a private_foundation as defined in sec_509 a in application explained your grant-making program and we gave advance approval at that time at some point you changed your program and are requesting an updated approval letter your etter indicates that you will aperate a grant-making program named b that will be awarding scholarships to academically qualified graduates of c high schools each recipient must use the scholarship proceeds to pay his her tuition at a 2-year or 4-year accredited junior college college or university the amount and number of scholarships awarded will vary however generally a scholarship may not exceed x per year per recipient a successful scholarship winner may reapply four successive years for renewal of the grant the screening committee selection committee makes public announcements annually and provides information about b to guidance counselors at each public and private high schooi in c release is given to local newspapers naming the recipients of the scholarships and notifying future high school seniors how to obtain information about b in addition a press the screening committee reviews the application determines the number of scholarships that shall be awarded determines the amount of each scholarship selects the scholarship recipients and advises the trustee of your foundation which students shall receive scholarships in making its selection the screening committee considers each applicant's scholastic tecord and intellectual achievement if the scholastic record and intellectual achievement of the applicants under consideration are substantially equal the screening committee may consider an applicant's financial need all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the screening committee or any disqualified_person of your foundation as a first cousin or nearer relative also the screening committee may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients the members of the screening committee are composed of the superintendent of schools of c the president of d and the director of e the trustee of your foundation pays the scholarship proceeds directly to the educational_institution the recipient attends the trustee provides a letter to each educational_institution specifying that the educational_institution agrees to refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of b and i notify the trustee if a scholarship recipient fails to meet any term or condition of b the selection criteria include essay high school honors activities notice of applicants acceptance from the chosen college letters of recommendation official transcript of their high school record letter regarding financial aid you have agreed to arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments fo grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you have agreed to maintain all records relating to individual grants including information obtained to evaiuate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants sec_4945 and b of the code impose certain excise_taxes on ‘taxable expenditures made by a private_foundation sec_4945 of the cade provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 d shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 1a i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ___ i i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpase described in sec_176 b of the code the approval of your award program procedures herein constitutes a one- time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
